Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 1 of 12 PageID 9158




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 ANGELA DEBOSE,

         Plaintiff,

 v.                                       CASE NO. 8:15-cv-02787-EAK-AEP

 UNIVERSITY OF SOUTH FLORIDA
 BOARD OF TRUSTEES, and
 ELLUCIAN COMPANY, L.P.,

         Defendants.
                                   /

  DEFENDANT UNIVERSITY OF SOUTH FLORIDA BOARD OF TRUSTEES’ MOTION
        FOR DISTRICT COURT’S REVIEW OF COSTS TAXED BY CLERK

         University of South Florida Board of Trustees (“USFBOT”), by and through its

 undersigned counsel and pursuant to Fed.R.Civ.P. 54(d)(1), hereby respectfully

 requests District Court review of the Bill of Costs taxed against it by the Clerk on

 November 21, 2018. [Doc. 520].

                                             I.

                              PRELIMINARY STATEMENT

         On October 2, 2018, Judgment was entered in favor of plaintiff Angela DeBose

 (“DeBose”) in the amount of $310,500.00. [Doc. 475]. On August 27, 2018, DeBose

 filed Plaintiff’s Motion for Attorney’s Fees and Cost of Litigation and Other

 Miscellaneous Relief (“Motion for Attorney’s Fees”) requesting $712,500.00 in attorney’s

 fees and $102,520.00 in “litigation expenses.” [Doc. 472].




 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 2 of 12 PageID 9159




         On October 19, 2018, this Court entered its Order Denying Plaintiff’s Motion for

 Attorney’s Fees and Cost of Litigation and Other Miscellaneous Relief. [Doc. 499]. In

 its Order, the Court ruled that certain costs sought by DeBose were not properly taxable

 under 28 U.S.C. § 1920. As to the remaining costs sought by DeBose, this Court ruled

 that DeBose failed to provide the Court with the requisite information to determine

 whether they were properly taxable.

         On October 23, 2018, DeBose filed Plaintiff’s Motion for Reconsideration and

 Clarification (“Motion to Reconsider”) of the Court’s October 19, 2018 Order. [Doc.

 501].   On November 13, 2018, the Court entered its Motion Granting in Part and

 Denying in Part Plaintiff’s Motion for Reconsideration. [Doc. 515].

         On November 2, 2018, DeBose submitted a Bill of Costs. [Doc. 508]. DeBose

 sought $34,325.00 in costs, which the Clerk taxed on November 21, 2018. [Doc. 520]. 1

                                               II.

                                         ARGUMENT

         Throughout November, DeBose filed numerous documents in support of the Bill

 of Costs. [Docs. 509, 512, 513, 514, 516, 518, and 519]. Yet, DeBose failed to provide

 sufficient information to meet her burden of proving that the invoices and bank

 statements are for taxable costs properly incurred in this case. Furthermore, a number

 of invoices/bank statements reflect costs associated with DeBose’s numerous Eleventh

 Circuit appeals, numerous state court cases, and included costs associated with cases

 in which USFBOT is not a party, which is inappropriate.



 1The signed Bill of Costs taxed $34,325.00 against USFBOT. However, the CM/ECF notification and
 docket displays the taxed costs as $35,325.00.
                                               2
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 3 of 12 PageID 9160




 A.        DEBOSE CANNOT              RECOVER        COSTS       ASSOCIATED        WITH     OTHER
           LITIGATION

           DeBose cannot recover costs associated with other litigation through this lawsuit.

 DeBose has the burden of providing the Court with sufficient information to determine

 that the costs were reasonably incurred in connection with her claims in this case. See

 Gary Brown & Associates v. Ashdon, Inc., 268 Fed. Appx. 837, 846 (11th Cir. 2008)

 (denying costs for unspecified copying where the court could not determine if the

 documents were necessarily obtained for use in the case). While the Court has already

 ruled that it will not award costs that are not specifically enumerated in 28 U.S.C. §

 1920, such as parking, 2 process server, medical reports, subpoenas, court

 records/ECF, travel-mileage, and parking [Doc. 499], DeBose nevertheless continued to

 submit bank statements and invoices creating confusion and burdensome review.

           DeBose has submitted a request for parking fees, which the Court has already

 ruled were not a taxable cost, for the Twiggs Street Garage. The Twiggs Street Garage

 “services the county courthouse.”3 Not only is the garage in close proximity to the state

 courthouse, many of the dates reflected in the bank statements align with hearings in

 DeBose’s state court cases against USFBOT, as well as DeBose’s state court case

 against Ellucian Company, L.P., in which USFBOT is not a party. 4


 2 See Duckworth v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996) (parking fees are “clearly
 nonrecoverable” under §1920).

 3   https://www.tampagov.net/parking/programs/garages-and-lots/twiggs-garage

 4 On July 26, 2018, the parties had a hearing in Angela DeBose v. USF Board of Trustees, USF

 Academic Affairs of USF, Student Success of USF, and Paul Dosal, Case No. 15-CA-005663 at 3:00
 P.M. DeBose’s Notice of Filing [Doc. 509] reflects a charge for $4.80 on the same date, at the Twiggs
 Street Garage.

                                                    3
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 4 of 12 PageID 9161




         Despite the fact that the Court already ruled that DeBose could not recover for

 parking, DeBose submitted bank statements that reflecting parking fees associated with

 her state court cases, which demonstrates the insufficiency of the basis supplied for the

 costs the Clerk taxed against USFBOT.               Furthermore, as discussed in more detail

 below, in addition to submitting parking fees associated with DeBose’s state court

 cases, DeBose also submitted filing fees associated with her state court and Eleventh

 Circuit Appeals, which are not properly taxable.

 B.      TAXATION OF FEES OF THE CLERK

         The Clerk taxed $3,500 in filing fees against USFBOT. However, the records

 provided by DeBose are not sufficiently detailed to support an award of $3,500 and

 DeBose failed to meet her burden to provide sufficient information to this Court to

 support such an award and to demonstrate that such fees were associated with this

 case. Furthermore, the bank statements, check receipts, and invoices submitted by

 DeBose as evidence of “Fees of the Clerk” total $1,911.00 5. Thus, even if DeBose




 On June 11, 2018, the Parties had a hearing in Angela DeBose v. USF Board of Trustees, USF Academic
 Affairs of USF, Student Success of USF, and Paul Dosal, Case No. 15-CA-005663 at 10:00 A.M.
 DeBose’s Notice of Filing [Doc. 513] reflects a charge for $2.40 on the same date, at the Twiggs Street
 Garage;

 On June 22, 2018, the Parties had a hearing in Angela DeBose v. USF Board of Trustees, USF Academic
 Affairs of USF, Student Success of USF, and Paul Dosal, Case No. 15-CA-005663 at 9:00 A.M.
 DeBose’s Notice of Filing [Doc. 513] reflects a charge for $7.00 on the same date, at the Twiggs Street
 Garage;

 On August 16, 2018, DeBose and Ellucian had a hearing in Angela DeBose v. Ellucian LP, Case No. 17-
 CA-002114 at 10:00 A.M. DeBose’s Notice of Filing [Doc. 512] reflects a $2.40 charge on the same date,
 at the Twiggs Street Garage.
 5 See Exhibit “A.”



                                                   4
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 5 of 12 PageID 9162




 could prove that they are related to this case, which she has not, the amount falls far

 short of the $3,500.00 taxed by the Clerk. 6

           DeBose admits that the figure she provided to the Clerk “[i]ncludes the fee for

 filing the notice of appeal,” which the Clerk should not have taxed against USFBOT

 because most, if not all, of DeBose’s Eleventh Circuit appeals were dismissed for lack

 of subject matter jurisdiction and, therefore, DeBose was not the prevailing party. Of

 the $1,911.00 that DeBose demonstrated through bank statements, $500.00 was for the

 filing of a writ of mandamus action with the Eleventh Circuit Court of Appeals for which

 USFBOT was not given notice nor was USFBOT a party in the appeal. 7

           DeBose also submitted bank statements reflecting a total of $460.00 paid to

 “EPortal Filing.” These appear to be payments to the “Florida Courts E-Filing Portal”

 and not payments made to the Clerk of Court in the Middle District of Florida.

 Therefore, neither the $500.00 cost associated with DeBose’s appeal nor the $460.00

 payment associated with one of DeBose’s state court cases should have been taxed

 against USFBOT.

           Moreover, DeBose has not provided this Court with any documents

 demonstrating that the remaining $951.00 was associated with filings in this case. As a

 6   See Doc. 509, p. 26 of 65 – $400.00 “FLMD CLERK US DISTRICT CT ORLANDO;”

 Doc. 509, p. 59 of 65 - $505.00 “FLMD CLERK US DISTRICT CT ORLANDO;”

 Doc. 512, p. 8 of 11 - $46.00 “FLMD CLERK US DISTRICT CT ORLANDO FL;”

 Doc. 513, p. 11 of 19 - $35.00 “ACH EPORTAL FILING;”

 Doc. 513, p. 14 of 19 - $425.00 “ACH EPORTAL FILING;” and

 Doc. 514, p. 6 of 27 - $500.00 “Eleventh Circuit Court of Appeals,” for Writ of Mandamus.

 7   In re Angela DeBose, Case No. 18-11238.
                                                     5
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 6 of 12 PageID 9163




 result, DeBose failed to meet her burden. The documentation submitted by DeBose

 demonstrate that of the $3,500.00 requested by DeBose, DeBose only provided

 evidence that $950.00 that may be related to the instant case. Accordingly, USFBOT

 objects to the taxation of the “Fees of the Clerk” because DeBose has failed to provide

 sufficient detail to prove that the $950.00 paid to the Middle District of Florida was

 incurred in this case.

 C.      TAXATION OF FEES FOR SERVICE OF SUMMONS AND SUBPOENA

         DeBose sought, and the Clerk taxed, $7,500.00 in fees for the service of

 summons and subpoenas. [Doc. 520]. However, the Court previously ruled that the

 reimbursement of process servers and for subpoenas was not a taxable cost because

 28 U.S.C. § 1920 contains no provision for taxation of the cost of private process

 servers. [Doc. 499]. In addition, as evidence to tax such costs, DeBose cites the Local

 Rules for the United States District Court for the Middle District of North Carolina, which

 have no application to this case. [Doc. 509].

         Moreover, even where courts have awarded costs for process servers, the fee is

 limited to $65.00 where the private process server’s fee exceeds the statutorily

 prescribed amount. See 28 C.F.R. § 0.114(a)(3); E.E.O.C. v. W & O, Inc., 213 F.3d

 600,623-24 (11th Cir. 2000). DeBose provided the Clerk with bank statements that

 reflect amounts that exceed the statutorily permissible limit for United States Marshal

 process serving costs. Moreover, the bank statements submitted by DeBose only show

 the amounts paid to the process server and fail to provide any bases upon which to

 evaluate whether the service related to this case.


                                             6
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 7 of 12 PageID 9164




         DeBose failed to provide the Clerk with any documentation that the individuals

 who received subpoenas were subpoenaed for this case.           Furthermore, DeBose’s

 invoices reflect an $80.00 fee on September 29, 2018, which was after the conclusion of

 the trial in the instant case, which necessarily must relate to a case other than the

 instant case, which concluded on September 26, 2018. [Doc. 509, p. 57 of 65].

         DeBose submitted documentation to the Clerk reflecting service on individuals

 who did not give testimony during discovery or at trial. Marquisha Wilson (“Wilson”) and

 Willette Roach (“Roach”) were served subpoenas on March 3, 2017.            [Doc. 516].

 Neither individual was disclosed in DeBose’s Rule 26 initial disclosure.        Because

 DeBose never disclosed either individual, neither Wilson’s or Roach’s testimony could

 have been used at trial. Therefore, DeBose should not be able to recover for service on

 Wilson or Roach.

         DeBose also sought to recover for the service of subpoenas on Bob Sullins and

 Andrea Diamond, who were served on September 11, 2018, and whose service

 required a “rush fee.” DeBose cannot recover for rush service fees. See Kennedy v.

 Joy Techs., Inc., 484 F Supp. 2d 502 (WD VA 2007); Powell v. Carey Int'l, Inc., 548 F

 Supp. 2d 1351 (SD Fla 2008).       Furthermore, even if rush service was necessary,

 DeBose has failed to provide any such documentation to justify the use of rush service.

 See Williams v. Thresholds, Inc., 14 AD Cas 1916 (ND Ill 2003) (court denied rush

 service fees because the employer failed to justify such a need).




                                            7
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 8 of 12 PageID 9165




       Moreover, while the Clerk taxed $7,500.00 in process server fees, DeBose only

 provided invoices or bank statements amounting to $1,529.60 8 and failed to provide

 evidence that would allow this Court to conclude that bank statements necessarily

 reflect service in this case. As a result, USFBOT respectfully objects to the Clerk taxing

 the $7,500 for “service of summons and subpoena” on the grounds that this Court has

 already ruled that DeBose could not recover for process servers [Doc. 499], DeBose’s

 bank statements provide no detail to meet the burden imposed on DeBose in order to

 show that the fees related to this case, DeBose attempted to recover beyond the

 statutorily prescribed amount, and because DeBose’s documentation falls far short of

 the amount taxed by this Court.

 D.        TAXATION FOR TRANSCRIPTS OBTAINED FOR USE IN THE CASE

           The Clerk taxed $3,460.00 in fees for printed or electronically recorded

 transcripts “necessarily obtained for use in the case.” [Doc. 520]. DeBose provided

 bank statements and invoices from Murray Court Reporting, Esquire Solutions and

 Independent Reporting allegedly pertaining to the transcription or recording services for

 deposition, hearings, and trial transcripts in the instant litigation. However, the bank

 statements and invoices do not show for which cases the transcripts and depositions

 were taken, much less making the required showing that the transcripts and depositions

 were necessarily obtained for use in this case.

           A party may recover fees for depositions and transcripts only when necessarily

 obtained for use in the case.      PODS Enters., LLC v. U-Haul Int'l, Inc., 2015 WL

 5021668, at *1 (M.D. Fla. Aug. 24, 2015); 28 U.S.C. § 1920(2). “Recoverable costs

 8   See Exhibit “A.”
                                              8
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 9 of 12 PageID 9166




 include deposition transcript costs and attendance fees of the court reporter or per

 diem.” Parrot, Inc. v. Nicestuff Dist. Int'l, Inc., 2010 WL 680948, at *14 (S.D. Fla. Feb.

 24, 2010); Barrera v. Weiss & Woolrich S., 900 F. Supp. 2d 1328, 1335 (S.D. Fla.

 2012) (awarding costs for court reporter’s appearance fee and transcript). If a deposition

 was taken by the non-prevailing party, the prevailing party “may recover the costs

 associated with obtaining a copy of a deposition transcript.” Frasca v. NCL (Bahamas)

 Ltd., 2014 WL 4206697, at *5 (S.D. Fla., Aug. 25, 2014).

         DeBose has not provided evidence that the court reporter invoices relate to

 depositions taken in this case. In fact, the most that DeBose submits to this Court is

 that “[t]he deponent testified at trial; or the deposition was admitted into evidence” and

 that the “[t]ranscripts [were] used in the case and on appeal.” [Doc. 509]. DeBose

 never explained individual invoices or bank statements to explain which fee related to

 which of DeBose’s numerous cases against USFBOT, nor did she demonstrate whether

 or how such transcript or deposition was used in this case.

         DeBose provided this Court with a bank statement reflecting a charge of $862.75

 to Murray Court Reporting on October 15, 2018, which was after the conclusion of the

 federal trial. In addition, the trial was transcribed by David Collier of the U.S. District

 Court for the Middle District and not by Murray Court Reporting. [Doc. 509, p. 57 of 65].

 DeBose also provides a chart that includes two court reporting services in 2009 and

 three in 2015 before this case was filed. [Doc. 509, p. 21 of 65]. These fees provided

 by DeBose necessarily cannot apply to the instant litigation because they occurred prior

 to the filing of this case.



                                             9
 TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 10 of 12 PageID 9167




           Accordingly, USFBOT objects to the taxation of $3,460.00 in fees for transcripts

  and depositions obtained for use in this case because DeBose clearly failed to

  demonstrate that such costs were related to this case.

  E.       TAXATION OF FEES FOR PRINTING AND FOR COSTS OF MAKING COPIES

           The Clerk taxed $10,850 for “fees and disbursements for printing” and $9,015.00

  for “the costs of making copies of any materials where the copies are necessarily

  obtained for use in the case.” [Doc. 520]. Pursuant to 28 U.S.C. § 1920(4), a prevailing

  party may recover “[f]ees for exemplification and the costs of making copies of any

  materials where the copies are necessarily obtained for use in the case.” Further, “in

  evaluating copying costs, the court should consider whether the prevailing party could

  have reasonably believed that it was necessary to copy the papers at issue.” W&O,

  Inc., 213 F.3d 623. If copies were obtained for the prevailing party’s convenience,

  however, they are not recoverable. Rodriguez v. M.I. Quality Lawn Maint., Inc., 2012

  WL 664275, at *6 (S.D. Fla. Feb. 9, 2012) (emphasis added). The burden is on the

  prevailing party to present evidence “regarding the documents copied including their

  use or intended use.” Cullens v. Ga. Dep't of Transp., 29 F.3d 1489, 1494 (11th Cir.

  1994).

           DeBose failed to present any evidence that would allow this Court to determine

  that $35.92 in costs paid to UPS, $613.42 in costs paid to Federal Express, and

  $126.52 in costs paid to Office Depot were costs associated with this case.          The

  payments to UPS, Office Depot, and Federal Express total $775.86, which is

  substantially lower than the $19,865.00 the Clerk taxed against USFBOT. [Doc. 520].

  Furthermore, even if the $775.86 related to this case, DeBose has failed to present any
                                            10
  TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 11 of 12 PageID 9168




  evidence that describes what documents were copied/printed, whether those

  documents relate to this case, or whether those documents were necessary and not just

  for the convenience of DeBose.     DeBose failed to provide documentation to justify

  taxation of $19,865, nor has she justified the taxation of $775.86 against USFBOT

  because she did not prove that the cost of printing and copying was “necessarily

  obtained for use in [this] case.” USFBOT respectfully objects to the Clerk’s taxation of

  the above amount and respectfully asks the Court to modify the amount taxed.

                                            III.

                                      CONCLUSION

          WHEREFORE, defendant University of South Florida Board of Trustees

  respectfully requests that the Court to review the costs taxed by the Clerk and reduce

  them in accordance with Fed.R.Civ.P. 54 and 28 U.S.C. § 1920.

                                             Respectfully submitted,

                                             /s/ Richard C. McCrea, Jr.
                                             Richard C. McCrea, Jr.
                                             Florida Bar No. 351539
                                             Email: mccrear@gtlaw.com
                                             Cayla McCrea Page
                                             Florida Bar No. 1003487
                                             Email: pagec@gtlaw.com
                                             GREENBERG TRAURIG, P.A.
                                             101 E. Kennedy Boulevard, Suite 1900
                                             Tampa, FL 33602
                                             Telephone: (813) 318-5700
                                             Facsimile: (813) 318-5900
                                             Attorneys for Defendant
                                             University of South Florida Board of
                                             Trustees




                                            11
  TPA 512477514v1
Case 8:15-cv-02787-EAK-AEP Document 521 Filed 11/28/18 Page 12 of 12 PageID 9169




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 28, 2018, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

  notice of electronic filing to:

                                      Angela DeBose, Pro Se
                                       1107 W. Kirby Street
                                        Tampa, FL 33604

                                   Jeffrey B. Jones, Esquire
                                   Kimberly J. Doud, Esquire
                                     Nancy A. Byer, Esquire
                                     Littler Mendelson, P.C.
                             111 North Magnolia Avenue, Suite 1250
                                       Orlando, FL 32801


                                                    /s Richard C. McCrea, Jr.
                                                                  Attorney




                                               12
  TPA 512477514v1
